Citation Nr: 0205822	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to an increased (compensable) initial 
disability rating for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to September 1979 and from August 1981 to May 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits.

In July 1998, the Board remanded the two issues listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued previous 
denials.  

The Board observes that in addition to remanding the two 
issues listed above, its July 1998 decision included 
decisions on the merits as to six other issues then on appeal 
at that time.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2001). 
Accordingly, those issues will be addressed no further 
herein.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disorder of the 
left upper extremity.  Competent medical evidence does not 
reveal that the veteran's claimed left arm disorder is 
causally related to an incident of his military service or to 
any service-connected disability.

2.  The veteran's gastrointestinal disability is manifested 
by complaints of epigastric burning and fullness, but no 
reflux, regurgitation, nausea, vomiting, hematemesis, melena, 
or chest pain.  Objective clinical findings include mild 
tenderness of the abdomen, increasing weight and no evidence 
of umbilical or epigastric hernia.



CONCLUSIONS OF LAW

1.  A left arm disorder was not incurred in military service 
or as secondary to any service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).

2.  The criteria for a compensable initial disability rating 
for a gastrointestinal disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.113, 4.114, 
Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left arm disorder.  He is also seeking entitlement to a 
compensable initial disability rating for his service-
connected gastrointestinal disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and then separately address the 
two issues on appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
hearing loss and rheumatoid arthritis and the evaluation of 
the left ankle disorder has proceeded in accordance with the 
provisions of the law and regulations.

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection for a left arm disability by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim, and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (Court) (formerly the U.S. Court of Veterans 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the August 2001 SSOC the RO denied 
service connection for rheumatoid arthritis based on the 
substantive merits of the claim.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO 
following the Board's July 1998 remand, by the September 1996 
rating decision, the November 1996 statement of the case, and 
SSOCs, and also by means of a detailed March 2001 letter to 
the veteran.

In March 2001, the RO contacted the veteran by telephone and 
notified him of the change in the law brought about by 
passage of the VCAA, and of the RO's duties to notify and 
assist the veteran.  In August 2001, as part of the SSOC, the 
RO notified the veteran in writing of specific requirements 
of the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, in response to the Board's July 1998 remand 
the veteran underwent two physical examinations, the results 
of which are reported below.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

1.  Entitlement to service connection for a left arm 
disorder.

The veteran contends that he has a left arm disorder which is 
due to his service connected gastrointestinal disability.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).


Factual Background

The service medical records show a complaint of left arm pain 
and numbness accompanied by chest tightness in June 1989.  
The examiner attributed the veteran's chest symptoms to a 
pleuritic condition and ordered a stress test.  The veteran's 
separation examination in March 1996 showed normal upper 
extremities.

The veteran's claim for service connection for a left arm 
disorder was received by the RO in June 1996.  In a September 
1996 rating decision, the RO denied the veteran's claim for 
service connection.  In October 1996, the veteran disagreed 
with the September 1996 rating decision and initiated this 
appeal.  The veteran perfected his appeal with the timely 
submission of a VA Form 9 in January 1997.

In July 1998, the Board remanded this issue so that an 
orthopedic examination of the veteran could be completed.  
The examiner was to identify an current disability of the 
veteran's left upper extremity and render an opinion as to 
the etiology of any identified disability.

The report of a February 2001 VA examination shows complaints 
of occasional numbness in the left hand, extending up the 
forearm to the elbow.  According to the veteran, these 
symptoms could be alleviated by shaking the left arm.  
Episodes were reported to occur several times per day.  On 
examination, the veteran had full and equal range of motion 
in both shoulders, elbows, wrists, hands, and fingers.  The 
veteran had excellent strength in all muscles of both arms 
and hands.  He could perceive pinprick sensation at all 
points in both hands.  The examiner diagnosed symptoms of 
compressive ulnar neuropathy and/or median neuropathy.  
However, a subsequent EMG was essentially negative, with no 
significant evidence of median/ulnar entrapment neuropathy at 
the elbow/wrist.  The examiner reviewed the results and the 
claims file and stated that the veteran's left arm symptoms 
had no relation to his gastric complaints.

Analysis

The Board has reviewed the evidence of record, as summarized 
in pertinent part above.  For reasons which will be expressed 
in greater detail below, the Board finds that a disorder of 
the left upper extremity was neither incurred in service nor 
as a result of the veteran's service-connected 
gastrointestinal disability.

As an initial matter, the Board observes that it is unclear 
whether the veteran in fact has a disability of the left 
upper extremity.  Although the veteran reported symptoms of 
arm pain and numbness in the service, the examiner did not 
diagnose or suggest any chronic condition related to the 
veteran's left arm as the cause for his symptoms.  Rather, 
the examiner diagnosed a pleuritic condition.  The only 
diagnosis of record, that of "symptoms of compressive ulnar 
neuropathy and or/medial neuropathy" in February 2001, was 
not confirmed on diagnostic testing.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified disability of the left upper extremity, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992). 

However, because there is arguably some doubt concerning the 
presence of a current diagnosis, the Board will alternatively 
assume for the sake of argument that a current left upper 
extremity disability in fact exists.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  

Even assuming that compressive ulnar neuropathy and/or median 
neuropathy currently exist, there is nothing in the 
evidentiary record to support or suggest that such left arm 
disorder was incurred in service.  The record contains no 
competent evidence that would support the conclusion that 
such disorder is related to the veteran's service or any 
incident thereof.  There is no record of a left arm injury, 
repetitive use of the left upper extremity, or any other 
possible cause of the claimed disability.  Accordingly, the 
Board finds that a preponderance of the evidence is against 
the claim for service connection of a left arm disorder on a 
direct basis.  

The veteran has asserted that his left arm disorder was 
incurred as a proximate result of his service connected 
gastrointestinal disability.  However, the February 2001 VA 
examiner reviewed the veteran's records and found no 
relationship between the diagnosed compressive ulnar 
neuropathy and/or median neuropathy and the veteran's 
service-connected gastrointestinal disability.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's left arm 
disorder resulted directly from a disease or injury incurred 
in active service, or on a secondary basis as a result of a 
service-connected disability.  The veteran's claim of 
entitlement to service connection for a left arm disorder is 
denied.

2.  Entitlement to an increased (compensable) initial 
disability rating for a gastrointestinal disability.

The veteran is seeking a compensable disability rating for 
his service-connected gastrointestinal disability.  His 
disability is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001) [hiatal 
hernia].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

The veteran's service medical records reveal complaints of 
gastric distress dating back to 1983.  A July 1983 upper 
gastrointestinal series resulted in a diagnosis of sliding 
hiatal hernia with reflux esophagitis.  The veteran's weight 
recorded at separation was 229 pounds.  

In the September 1996 RO rating decision which forms the 
basis of this appeal, the RO granted service connection for 
duodenitis with hiatal hernia, gastroesophageal reflux 
disease and esophagitis.  A noncompensable disability rating 
was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7346.

The report of a February 1997 VA examination shows complaints 
of abdominal discomfort, with reflux approximately once per 
week, relieved by medication.  The veteran had no melena, 
nausea, vomiting, or hematemesis.  The examiner diagnosed a 
hiatal hernia and occasional symptoms consistent with 
esophageal reflux, stable, occurring once per week and 
relieved with over the counter medication.

The report of a February 2001 VA examination shows complaints 
of sensations of fullness and burning in the epigastrium, 
especially noted in the morning or after drinking carbonated 
drinks.  The veteran noted no reflux, regurgitation, nausea, 
vomiting, hematemesis, melena, or chest pain.  The veteran's 
weight had been stable at 260 pounds for some time.  On 
examination, the veteran was noted as well nourished and 
healthy.  There was mild tenderness at the right mid to lower 
quadrant of the abdomen.  Bowel sounds were normal.  There 
was no evidence of umbilical or epigastric hernia.  There 
were no symptoms of gastroesophageal reflux disease (GERD).  
The examiner diagnosed gastritis, duodenitis and a sliding 
hiatal hernia, with a remote history of duodenal ulcer.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2001) [hiatal hernia].  Under this diagnostic code, a  
60 percent evaluation is warranted for manifestations with 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for manifestations with 
persistently recurrent epigastric distress, with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is warranted for 
manifestations with two or more of the symptoms for the 30 
percent evaluation, of less severity.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2001).

Under Diagnostic Code 7305 [duodenal ulcer], a 10 percent 
rating is warranted for mild manifestations with recurring 
symptoms once or twice yearly.  A 20 percent rating is 
warranted for moderate manifestations with recurring episodes 
of severe symptoms two or three times a year, averaging ten 
days in duration; or with continuous moderate manifestations.  
A 40 percent rating is warranted for moderately severe 
manifestations with symptoms less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
rating is warranted for severe manifestations with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

Under Diagnostic Code 7307 [hypertrophic gastritis] (chronic, 
identified by gastroscope), a 10 percent evaluation is 
available for manifestations with small nodular lesions and 
symptoms, a 30 percent evaluation is warranted for 
manifestations with multiple small eroded or ulcerated areas 
and symptoms, and a 60 percent evaluation is warranted for 
manifestations with severe hemorrhages, or large ulcerated or 
eroded areas.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2001).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).


Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another, based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The most recent diagnosis of record, in February 2001, 
includes a sliding hiatal hernia, gastritis and duodenitis.  
This is consistent with the veteran's medical history, which 
as reported above includes reports of a sliding hiatal hernia 
dating back to 1983.  Moreover, the pertinent medical 
evidence of record, including the February 2001 VA 
examination, shows symptoms of epigastric burning and 
fullness, which are consistent with the criteria listed under 
Diagnostic Code 7346 [hiatal hernia].  

The veteran has also been diagnosed with gastritis; however, 
to warrant a compensable rating under Diagnostic Code 7307 
[gastritis, hypertrophic], the evidence would have to support 
the presence of small nodular lesions, and symptoms, 
identified by gastroscope.  The evidence does not show such 
symptoms.

A rating under Diagnostic Code 7305 [duodenal ulcer] is not 
as appropriate as the current diagnostic code; the February 
2001 VA examination showed only a remote history of this 
condition.  Although the veteran is currently diagnosed with 
duodenitis, pertinent symptoms associated with Diagnostic 
Code 7305, such as pain, vomiting, hematemesis, melena, 
anemia, weight loss and pain, are in essence covered by 
Diagnostic Code 7346.  

For the above reasons, the Board finds that the veteran's 
gastrointestinal disability is most appropriately rated under 
Diagnostic Code 7346 [hiatal hernia].

Karnas considerations

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001.  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."  See also  VAOPGCPREC 3-
2000.

None of the diagnostic codes applicable to this case have 
been changed.  The provisions of 38 C.F.R. § 4.112, 
concerning weight loss, are potentially applicable to this 
issue and have been changed.  However, in this case no weight 
loss has been demonstrated.  Indeed, the veteran has gained 
over 30 pounds since he left service in May 1996.  
Accordingly, although the Board has considered Karnas, it is 
inapplicable given the circumstances of this case.  

Schedular rating

The veteran contends, in essence, that the evaluation 
currently assigned his gastrointestinal disability does not 
accurately reflect the severity of that disability.

As noted previously, the veteran's disability, characterized 
as duodenitis with hiatal hernia, GERD and esophagitis, is 
currently rated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 [hiatal hernia].  The Board has 
considered an increased initial rating under this diagnostic 
code.

In this case, the veteran's primary symptoms are complaints 
of epigastric burning, abdominal discomfort and fullness.  
These symptoms are consistent with a noncompensable rating 
under Diagnostic Code 7346.  The report of the February 2001 
VA examination, which was completed in specific response to 
the Board's July 1998 remand, identified none of the factors 
enumerated in Diagnostic Code 7346.   

The Board is aware that under Diagnostic Code 7346, a 10 
percent rating can be assigned for any two or more symptoms 
of the 30 percent level, of less severity, and that 
epigastric distress and arm pain are among the symptoms 
listed at the 30 percent level.  However, a February 2001 A 
examiner specifically stated that the veteran's arm pain is 
not related to his service connected gastrointestinal 
disability.  In light of this evidence, the record does not 
contain sufficient evidence to award a 10 percent rating 
since two or more symptoms are not present.  

Esteban considerations

The Board wishes to make it clear that it is aware of the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994), 
in which the Court held that two separate disability ratings 
are possible in cases in which the veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.  

However, in this case the RO properly evaluated the veteran's 
duodenitis with hiatal hernia, GERD and esophagitis as one 
disability in light of the provisions of 38 C.F.R. § 4.113.  
As noted previously, this regulation provides that certain 
coexisting diseases of the digestive system, including the 
diseases for which service connection has been granted, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  Instead, a single evaluation must be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In  this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
gastrointestinal disability has changed appreciably since he 
left service.  As noted above, his weight has increased, not 
decreased, significantly.  There appears to have been none of 
the symptoms which would allow for the assignment of a 30 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period.  

Conclusion

In summary, for reasons and bases expressed above the Board 
has concluded that the assignment of a compensable disability 
rating is not warranted.  The benefit sought on appeal is 
accordingly denied.





CONTINUED ON NEXT PAGE


ORDER

Service connection for a left arm disorder is denied.

The claim of entitlement to a compensable rating for a 
gastrointestinal disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

